



Exhibit 10.53


VITAMIN SHOPPE, INC.
PERFORMANCE CASH AWARD AGREEMENT


* * * * *


Participant:


Grant Date:    


Value of Award:$_____________________


* * * * *


THIS PERFORMANCE CASH AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Vitamin Shoppe, Inc., a
company organized in the State of Delaware (the “Company”), and the Participant
specified above; and
WHEREAS, it has been determined by the Compensation Committee of the Board of
the Company (“Committee”) that it would be in the best interests of the Company
to grant this performance cash award (“Award”) provided herein to the
Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Grant of Performance Cash Award. The Company hereby grants to the Participant,
as of the Grant Date specified above, the amount of the Award specified above.


2.Vesting. The Award subject to this grant shall vest in accordance with the
terms of Exhibit A attached hereto.


3.Settlement. As soon as is reasonably practicable following the vesting of any
portion of the Award (but in any event, within 30 days), the Participant will
receive the applicable portion of the Award in cash.


4.Special Rules Regarding Restrictive Covenants.


4.1    Company Rights. In the event that the Participant’s employment with the
Company or one of its Subsidiaries or Related Companies is terminated for
“Cause” (as defined below) or if Participant fails to comply with this Section
4, the Company may cancel any outstanding portion of this Award.


(a)
For purposes of this Agreement, “Cause” means any of the following: (i) theft or
misappropriation of funds or other property of the Company; (ii) alcoholism or
drug abuse, either of which materially impair the ability of the Participant to
perform his/her duties and responsibilities hereunder or is injurious to the
business of the Company; (iii) the conviction of a felony or pleading guilty or
nolo contender to a felony involving moral turpitude; (iv) intentionally causing
the Company to violate any local, state or






--------------------------------------------------------------------------------





federal law, rule or regulation that harms or may harm the Company in any
material respect; (v) gross negligence or willful misconduct in the conduct or
management of the Company which materially affects the Company, not remedied
within thirty (30) days after receipt of written notice from the Company; (vi)
willful refusal to comply with any significant policy, directive or decision of
the Chief Executive Officer, any other executive(s) of the Company to whom the
Participant reports, or the Board in furtherance of a lawful business purpose or
willful refusal to perform the duties reasonably assigned to the Participant by
the Chief Executive Officer, any other executive(s) of the Company to whom the
Participant reports or the Board consistent with the Participant’s functions,
duties and responsibilities, in each case, in any material respect, not remedied
within thirty (30) days after receipt of written notice from the Company; (vii)
breach (other than by reason of physical or mental illness, injury, or
condition) of any other material obligation to the Company that is or could
reasonably be expected to result in material harm to the Company not remedied
within thirty (30) days after receipt of written notice of such breach from the
Company; (viii) violation of the Company's operating and or financial/accounting
procedures which results in material loss to the Company, as determined by the
Company; or (ix) violation of the Company's confidentiality, non-compete or
non-solicit requirements (including those set forth in this Agreement) or Code
of Business Conduct.


4.2    Nondisclosure of Confidential and Proprietary Information. The obligation
of confidentiality by the Participant set forth in the Company's agreements(s)
with the Participant or policies of the Company binding on or covering the
Participant shall remain in effect for perpetuity regardless of any cessation of
payment pursuant to this Agreement, such that the Participant shall not disclose
confidential information of or pertaining to the Company at any time.


4.3    Non-Competition. During the period of a Participant’s employment and for
one year thereafter (or two years thereafter, in the event of a termination
following a Change of Control), the Participant shall not, without the Company's
prior written consent, directly or indirectly, own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be connected as a director, officer, employee, partner, consultant or otherwise
with, any profit or non-profit business or organization in the United States
that, directly or indirectly, manufactures, markets, distributes or sells
(through wholesale, retail or direct marketing channels including, but not
limited to, mail order and internet distribution) vitamins, minerals,
nutritional supplements, herbal products, sports nutrition products,
bodybuilding formulas or homeopathic remedies (the "Competitive Products") if,
except with respect to the companies listed below, the sale/distribution of the
Competitive Products represent one third (1/3) or more of such business or
organization’s gross sales in the proceeding twelve (12) months from the
Participant’s termination of employment date (the "Competitive Business");
provided, however, that the Participant can work for a business or organization
(other than the companies listed below) that sells Competitive Products that is
less than one third (1/3) of such gross sales only if the Participant is not
directly or indirectly involved in that part of the business or organization
that deals with, or has knowledge of, the Competitive Products. Notwithstanding,
and without limiting, the foregoing, the following companies constitute a
Competitive Business: GNC, Rite Aid, Whole Foods, Vitacost, Walgreens, CVS,
Nature's Bounty, Bodybuilding.com, Swanson, Sprout's Sunflower Markets and
Vitamin Cottage. Notwithstanding the foregoing, the Participant may be a passive
owner (which shall not prohibit the exercise of any rights as a shareholder) of
not more than 5% of the outstanding stock of any class of any public corporation
that engages in a Competitive Business.


4.4    Non-Solicitation. During the period of a Participant’s employment and for
one year thereafter (or two years thereafter, in the event of a termination
following a Change of Control), the Participant





--------------------------------------------------------------------------------





shall not directly or indirectly (i) cause any person or entity to, either for
the Participant or for any other person, business, partnership, association,
firm, company or corporation, hire from the Company or attempt to hire, divert
or take away from the Company, any of the officers or employees of the Company
who were employed by the Company during the twelve (12) months prior to the
termination date of the Participant’s employment; or (ii) cause any other person
or entity to, either for the Participant or for any other person, business,
partnership, association, firm, company or corporation, attempt to divert or
take away from the Company or its subsidiaries any of the business or vendors of
the Company.


4.5    Remedies. The Participant and the Company acknowledge that the
restrictions imposed by this Section 4 are reasonably necessary to protect the
legitimate business interests of the Company, and that the Company would not be
willing to offer the Award pursuant to this Agreement in the absence of such
agreement. The Participant agrees that any breach of this 6 by the Participant
would cause irreparable damage to the Company and that in the event of such
breach the Company shall have, in addition to any and all remedies of law, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of any obligations hereunder, without the necessity of
posting a bond, plus if the Company prevails with respect to any dispute between
the Company and the Participant as to the interpretation, terms, validity or
enforceability of this Section 4, the recovery of any and all costs and expenses
incurred by the Company, including reasonable attorneys’ fees in connection with
the enforcement of this Section 4. The Participant further acknowledges and
agrees that any period of time during which he or she is in violation of the
covenants set forth in this Section 4 shall be added to the applicable
restricted period. Resort to such equitable relief shall not be construed to be
a waiver of any other rights or remedies that the Company may have for damages
or otherwise.


4.6    Forfeiture and Repayment. The Participant may be required to repay to the
Company the proceeds received in connection with, or return to the Company, the
Award: (i) if during the course of employment the Participant engages in
conduct, or it is discovered that the Participant has engaged in conduct, that
is (x) materially adverse to the interest of the Company, which include failures
to comply with the Company's written rules or regulations and material
violations of any agreement with the Company, (y) fraud, or (z) conduct
contributing to any financial restatements or irregularities occurring during or
after employment; (ii) if during the course of employment, the Participant
competes with, or engages in the solicitation and/or diversion of customers,
vendors or employees of, the Company or it is discovered that the executive
employee has engaged in such conduct; (iii) if following termination of
employment, the Participant violates any post-termination obligations or duties
owed to, or any agreement with, the Company, which includes this Agreement, any
employment agreement and other agreements restricting post-employment conduct;
(iv) if following termination of employment, the Company discovers facts that
would have supported a termination for Cause had such facts been known to the
Company before the termination of employment; and (v) if compensation that is
promised or paid to the Participant is required to be forfeited and/or repaid to
the Company pursuant to applicable regulatory requirements as in effect from
time to time and/or such forfeiture or repayment affects amounts or benefits
payable under this Agreement.


5.Non-transferability. The Award, and any rights and interests with respect
thereto, issued under this Agreement shall not, prior to vesting, be sold,
exchanged, transferred, assigned or otherwise disposed of in any way by the
Participant (or any beneficiary(ies) of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution. Any such Award, and any rights and interests with respect thereto,
shall not, prior to vesting, be pledged, encumbered or otherwise hypothecated in
any way by the Participant (or any beneficiary(ies) of the Participant) and
shall not, prior to vesting, be subject to execution, attachment or similar
legal process. Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way any of the Award, or the levy
of any





--------------------------------------------------------------------------------





execution, attachment or similar legal process upon the Award, contrary to the
terms and provisions of this Agreement shall be null and void and without legal
force or effect.


6.Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time. This Agreement may also be modified or amended by a writing signed
by both the Company and the Participant. The Company shall give written notice
to the Participant of any such modification or amendment of this Agreement as
soon as practicable after the adoption thereof.


7.Acknowledgment of Employee. The award of the Award does not entitle
Participant to any benefit other than that granted under this Agreement. Any
benefits granted under this Agreement are not part of the Participant’s ordinary
salary, and shall not be considered as part of such salary in the event of
severance, redundancy or resignation. Participant understands and accepts that
the benefits granted under this Agreement are entirely at the grace and
discretion of the Company and that the Company retains the right to amend or
terminate this Agreement at any time, at its sole discretion and without notice.


8.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to the principles of
conflict of laws thereof.


9.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Award or the vesting of such Award.


10.No Right to Employment. Any questions as to whether and when there has been a
termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Company. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or Affiliates or Related Companies to terminate the Participant’s
employment or service at any time, for any reason and with or without cause.


11.Notices. Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:


11.1    If such notice is to the Company, to the attention of the Secretary of
Company or at such other address as the Company, by notice to the Participant,
shall designate in writing from time to time.


11.2    If such notice is to the Participant, at his or her address as shown on
the Company’s records, or at such other address as the Participant, by notice to
the Company, shall designate in writing from time to time.


12.    Compliance with Laws. The issuance of the Award pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933,
the 1934 Act and the respective rules and regulations promulgated thereunder)
and any other law or regulation applicable





--------------------------------------------------------------------------------





thereto. The Company shall not be obligated to issue any of the Award pursuant
to this Agreement if such issuance would violate any such requirements.


13.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.


14.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


15.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.


16.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


17.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated thereunder.


18.    Waiver of Jury Trial. PARTICIPANT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.


19.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


[Remainder of Page Left Intentionally Blank]

















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his/her hand, all
as of the Grant Date specified above.




VITAMIN SHOPPE, INC.
By: _____________________________
                    








_________________________________
Participant































